MEMORANDUM **
Eduardo Jimenez Trejo, a native and citizen of Mexico appearing pro se, petitions for review of a Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the denial of his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition.
Jimenez has waived any challenge to the order denying reconsideration by failing to address it in his opening brief to this court. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996).
To the extent Jimenez seeks review of the BIA’s February 27, 2002 order affirming an immigration judge’s decision that he was ineligible for cancellation of removal, we lack jurisdiction to consider it, because the petition for review is not timely as to that order. See id. at 1258.
Petitioner’s contention that the BIA’s streamlining procedures violate due process is foreclosed by Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003).
*833The remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.